          Case 7:17-cv-06053-PMH
  Case 7-17-cv-06053-PMH          Document
                            Document       76 inFiled
                                     75 Filed    NYSD 01/25/21 Page 1 ofPage
                                                        on 01/23/2021    2   1 of 2




                                                      STATE OF NEW YORK
                                                OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                                                                    DIVISION OF REGIONAL OFFICES
      ATTORNEY GENERAL                                                                                  WESTCHESTER REGIONAL OFFICE
                                                 Application granted. The case management conference
                                                 previously scheduled for 2/1/2021 is adjourned to 3/1/2021
                                                 at 11:30 a.m. Defendants   are422-8755
                                                                        (914)   directed to serve a copy of
                                                 this Order upon plaintiff.

                                                 SO ORDERED.               January 23, 2021

Via ECF                                          _______________________
Honorable Philip M. Halpern                      Philip M. Halpern
United States District Judge                     United States District Judge
United States District Court
Southern District of New York                    Dated: New York, New York
500 Pearl Street                                        January 25, 2021
New York, NY 10007

Re:      Hatches v. Cippollini, et. al., 17 Civ. 6053 (VLB)

Your Honor:

      I am an Assistant Attorney General in the Office of Letitia James, Attorney General of the State
of New York assigned to defense of this matter. I write today, to request an adjournment of the case
management conference that is currently scheduled for February 1, 2021 at 9:30 a.m.

        There are multiple reasons for this request. The first reason is that I have been contacted by
plaintiff by telephone regarding the possibility of settlement in this case. On January 8, 2021 plainitff
emailed me a formal settlement demand. I am asking for an adjournment so that I can have more time
to discuss plaintiff’s demand with my clients before we proceed further in this case. I contacted
plaintiff via email and he consented to a 30 day adjournment for our conference. He additionally
informed me that there are documents that he needs to obtain from his former attorney and the
adjournment would allow him the time to get his documents before our next conference. We
respectfully ask for an adjournment of 30 days, or to any date in March that is convenient for the court,
for our next case management conference.

       Additionally, should your honor not grant our request for a longer adjournment of the case
management conference, I would still request an adjournment of the conference for a date on or after
February 3, 2021 as I will be unexpectedly out of the office on February 1, 2021 due to a family matter.
Thank you for considering this request.

                                                                            Respectfully submitted,



                44 SOUTH BROADWAY, WHITE PLAINS, NY 10601 ● PHONE (914) 422-8755 ● FAX (914) 422-8706 ● WWW.AG.NY.GOV
          Case 7:17-cv-06053-PMH
  Case 7-17-cv-06053-PMH          Document
                            Document       76 inFiled
                                     75 Filed    NYSD 01/25/21 Page 2 ofPage
                                                        on 01/23/2021    2   2 of 2




                                                      jennifer.gashi@ag.ny.gov

Via First Class Mail:
Anthony Hatches
Plaintiff Pro Se
102-23-154th st
Queens, NY 11433
